                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                Plaintiff,                    )
                                              )
       vs.                                    ) No. 4:19 CR 961 SRC/NCC
                                              )
ROMAN FRENCHIE,                               )
                                              )
                Defendant.                    )


               GOVERNMENT’S RESPONSE IN OPPOSITION
      TO DEFENDANT’S MOTION TO RECONSIDER ORDER OF DETENTION

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Paul J. D’Agrosa, Assistant

United States Attorney for said District, and for its response in opposition to Defendant’s motion

to reconsider order of detention, states as follows:

       1. Defendant is charged by indictment with a conspiracy to distribute and possess with

intent to distribute more than 400 grams of fentanyl, an offense that carries a statutory,

mandatory minimum sentence of ten (10) years and an offense which carries a maximum term of

imprisonment of ten years or more as prescribed in the Controlled Substances Act (Title 21,

United States Code, Section 801, et seq.), or chapter 705 of Title 46 (Maritime Drug Law

Enforcement).

       2. Accordingly, a rebuttable presumption arose pursuant to Title 18, United States Code,

Section 3142(e)(3) that there are no conditions or combination of conditions which will

reasonably assure the appearance of the defendant as required, and the safety of any other person

and the community.
       3. Following Defendant’s arrest and his initial appearance before the Honorable Nannette

A. Baker, United States Magistrate Judge, a hearing was scheduled on the government’s motion

for detention [doc. # 6]. On November 25, 2019 the Defendant waived his right to a detention

hearing and was ordered detained [see doc. #69].

       4. Defendant has now filed a motion, requesting this Court reconsider its original order of

detention, as Defendant has resolved an outstanding warrant. Interestingly, appointed CJA

counsel in this matter is representing Defendant in his state prosecution (as a retained attorney)

and convinced the St. Louis City Circuit Court to reduce Defendant’s bail to $3,000 cash (being

10% of the original $30,000 bail).

       5. The government submits that detention is still appropriate in this case, as previously

ordered by the Court. Defendant advised Pretrial Services that his mother’s residence is 1916

Stedman Court. A search warrant was executed at the Stedman Court address on November 21,

2019, when investigators also attempted to arrest Defendant on a warrant issued by the Court on

the instant indictment. Investigators seized ammunition, drug paraphernalia indicative of

distribution and an assault rifle, in the basement bedroom where Defendant slept. The only other

occupant of the house denied that she possessed or sold drugs and indicated that the items

(including the assault rifle) belonged to the Defendant.

       6. Defendant provided an address to Missouri Probation and Parole of 7812 Utica, which

investigators confirmed through surveillance was a residence associated with drug distribution.

       7. Defendant has been unemployed for over one (1) year. He self-reported that he was a

weekly user of marijuana with his most recent use being the day before he was arrested.

       8. Defendant’s criminal history includes pleas of guilty to tampering first degree and

felony resisting arrest. While under supervision, Defendant was cited for testing positive for
marijuana use and while under supervision, he was arrested on August 2, 2019 for resisting arrest

by flight, armed criminal action and assault. Following a high-speed chase, Defendant was

arrested and police found a loaded, semi-automatic Glock pistol with an extended magazine

(holding 24 rounds) in the car Defendant had been driving. He later admitted to Probation and

Parole that he was “guilty” of being arrested and found in possession of the Glock.

       9. When Defendant was arrested at a residence associated with the conspiracy

investigation, investigators located a Glock, semi-automatic pistol, along with a large amount of

U.S. currency and a large amount of fentanyl. Defendant admitted to investigators that the Glock

belonged to him.

       10. The government stands by its motion for pretrial detention.

       WHEREFORE, the Government requests this Court deny Defendant’s motion to

reconsider order of detention.

                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             United States Attorney


                                             /s/Paul J. D’Agrosa
                                             PAUL J. D’AGROSA, #36966MO
                                             Assistant United States Attorney
                                             111 South 10th Street, Room 20.333
                                             St. Louis, Missouri 63102
                                             (314) 539-2200

                                 CERTIFICATE OF SERVICE

A copy of foregoing was delivered this 24th day of February, 2020 to Mr. Jeff Goldfarb, attorney
for Defendant, via this Courts electronic case filing system.

                                                    /s/ Paul J. D’Agrosa
